Case: 12-1059    Document: 84    Page: 1   Filed: 04/01/2014




           NOTE: This order is nonprecedential.

   United States Court of Appeals
       for the Federal Circuit
                __________________________

   FURNITURE BRANDS INTERNATIONAL, INC.,
              Plaintiff-Appellant,
                            v.
                   UNITED STATES,
                   Defendant-Appellee,

                           AND


     UNITED STATES INTERNATIONAL TRADE
                COMMISSION,
               Defendant-Appellee,
                           AND

   AMERICAN FURNITURE MANUFACTURERS
 COMMITTEE FOR LEGAL TRADE AND VAUGHAN-
    BASSETT FURNITURE COMPANY, INC.,
             Defendants-Appellees.
                __________________________

                        2012-1059
                __________________________

    Appeal from the United States Court of International
 Trade in No. 07-CV-0026, Judge Timothy C. Stanceu.
                __________________________

                       ORDER
Case: 12-1059      Document: 84      Page: 2   Filed: 04/01/2014




 FURNITURE BRANDS INTERNATIONAL      v. US                     2

     Furniture Brands International, Inc. moves to dismiss
 this appeal pursuant to Federal Rule of Appellate Proce-
 dure 42(b). All parties consent.
       Upon consideration thereof,
       IT IS ORDERED THAT:
       (1) The motion to dismiss is granted.
       (2) Each party shall bear its own costs.
       (3) All other pending motions are denied as moot.



                                       FOR THE COURT


                                       /s/ Daniel E. O’Toole
                                           Daniel E. O’Toole
                                           Clerk of Court

 s23


 ISSUED AS A MANDATE: April 1, 2014